In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00247-CR
     ___________________________

        JOSHUA BABIN, Appellant

                    V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 3
           Tarrant County, Texas
        Trial Court No. 1513813D


  Before Gabriel, Bassel, and Womack, JJ.
  Memorandum Opinion by Justice Gabriel
                           MEMORANDUM OPINION

      Appellant Joshua Babin appeals from his convictions for four counts of

aggravated sexual assault of a child (Elaine) and for one count of indecency with

Elaine, all occurring on or about July 4, 2017.1 He argues that he was denied the right

to introduce evidence of Elaine’s prior allegations that she had been inappropriately

touched by other children at her daycare and school. He also contends that the

forensic interviewer was erroneously allowed to testify to Elaine’s outcry regarding the

July 4, 2017 sexual abuse because Elaine’s mother was the first adult Elaine had told.

We conclude that Babin did not preserve error regarding Elaine’s prior allegations and

that Babin was not harmed by the admission of the forensic interviewer’s testimony;

thus, Babin is not entitled to appellate relief based on these complaints.

      Babin also appeals from his concurrent forty-year and twenty-year sentences

and argues that based on his attorney’s affidavit recounting a post-verdict interview

with three jurors, the jury wrongly considered conduct that it previously had found

Babin not guilty of when assessing his sentence. Because the affidavit regarding the

jury’s deliberative process is not as categorical as Babin argues, we conclude the trial

court did not abuse its discretion by denying Babin’s motion for new trial based on

jury misconduct.


      1
        To protect the minor victim’s identity, we refer to her and her family members
(other than Babin) by fictitious names. See Tex. R. App. P. 9.8 cmt., 9.10; Tex. App.
(Fort Worth) Loc. R. 7.


                                            2
                                 I. BACKGROUND

                              A. THE INITIAL OUTCRY

      Babin and Angela were married and had three children: Tina and twins Elaine

and Hope. They divorced when the twins were approximately eighteen months old;

Babin was given “extended standard” visitation rights to the three girls.

      When Elaine was six and after she had returned with her sisters from an

eleven-day visitation with Babin over the July 4, 2017 holiday, Elaine told Angela that

Babin had been “touching her private parts . . . under her panties.” Elaine then

specified that Babin had taken his penis out of his pants and had “press[ed] it against

her pants or bottom and that hurt really bad.” Elaine told Angela that Babin had also

licked his fingers and touched “her privates” with his fingers. Angela contacted the

Department of Family and Protective Services and also spoke with law enforcement.

Officers referred Elaine for a forensic interview with Jessica Parada.

      Elaine told Parada that Babin began sexually abusing her when she was five,

which continued until her outcry to Angela. She told Parada about several acts of

sexual abuse:

      She talked about [Babin] grabbing his private part, which [Parada]
      clarified, and [Elaine] said that it was used to pee. She talked about her
      bottom, which she said was used to poop, and she talked about her front
      part which she said it was used to pee. She talks about him putting his
      private part . . . in her bottom in the hole. She talks about him putting
      his front part in her front part on the line. She talks about him putting
      his hand on her private part, talks about him putting his finger in her
      private part, and talks about him putting his finger in her bottom.


                                           3
             ....

             . . . She . . . talks about him saying - - she says he said get it.

            She talks about other things like it hurting. And [Parada] asked
      how come it was hurting, and she says, because he kept pushing. . . .
      [B]ecause she said he was holding his private area and pushing it.

Parada stated that Elaine had difficulty differentiating between when each act

occurred—when she was five or when she was six. Elaine told Parada that her sisters

were in the room during the last act of sexual abuse in July 2017 but that they did not

see what happened because she and Babin were “under the covers.”

      Angela also took her to a hospital where a sexual-assault nurse examiner, Stacy

Henley, performed a medical exam on Elaine. Elaine told Henley that Babin had

“touched [her] private area” and that he told her to “get it.” Angela stated that when

she had sex with Babin, he said “get it” to her.

      Elaine also told Henley that Babin put his finger and “[his] thing where he pees

from” inside her private area. She said that he also put his finger and his sexual organ

inside her anus. Henley saw no injuries or damage to Elaine’s genital area during the

physical exam; however, Henley’s diagnosis was that Elaine had been sexually abused

based on “the history that [Elaine] gave [Henley].”

                                         B. TRIAL

      Babin was indicted with four counts of intentional or knowing aggravated

sexual assault, occurring when Elaine was five (on or about April 1, 2017) by:

      1.     causing his sexual organ to contact Elaine’s sexual organ;

                                              4
       2.      penetrating Elaine’s sexual organ with his finger;

       3.      causing his sexual organ to contact Elaine’s anus; and

       4.      penetrating Elaine’s anus with his finger.

See Tex. Penal Code Ann. § 22.021(a)(1)(B)(i), (iv). Babin was indicted with four

counts of intentional or knowing aggravated sexual assault, occurring when Elaine was

six (on or about July 4, 2017) by:

       1.      causing his sexual organ to contact Elaine’s sexual organ;

       2.      penetrating Elaine’s sexual organ with his finger;

       3.      causing his sexual organ to contact Elaine’s anus; and

       4.      penetrating Elaine’s anus with his finger.

See id. Babin was indicted with two similar counts of indecency with a child, one

occurring on April 1, 2017, and the other on July 4, 2017: Babin “intentionally, with

the intent to arouse or gratify the sexual desire of any person, engage[d] in sexual

contact by touching . . . any part of Elaine’s genitals.” See id. § 21.11(a)(1). Finally,

Babin was indicted with continuous sexual abuse of a child (CSA) based on the acts of

sexual abuse alleged in the aggravated-sexual-assault and indecency counts. See id.

§ 21.02(b), (c)(2), (c)(4).

       At trial, Elaine testified that she did not remember any April acts of sexual

abuse and that Babin had abused her only once in July 2017 when she was six. She

testified that while she and Babin were underneath the covers on a bed, Babin had

pulled her underwear down and had touched her “back private part” with his hand

                                             5
and with his sexual organ. He had also penetrated her anus with his sexual organ.

Elaine did not remember if Babin had penetrated her sexual organ with his sexual

organ or if his hand had touched her sexual organ, but she did testify that his sexual

organ had touched her sexual organ. She also specified that when Babin had touched

her anus with his hand, he spit in his hand first. Her two sisters, Hope and Tina, had

been watching a movie in the same room at the time.

      Tina, who was eleven in July 2017, testified that she saw Babin asleep in bed

with an awake Elaine “under the covers.” Although Tina could not see Babin’s

hands, she could see the outline of his hands under the covers around Elaine’s hips,

“[o]n the side and the back,” “[r]ight under [Elaine’s] bottom.”           Tina, feeling

“[u]neasy” and “suspicious,” got Elaine out of the bed and took her to Tina’s room so

Elaine could sleep on Tina’s floor. Hope also slept on Tina’s floor. Babin later came

into Tina’s room and lay on the floor behind Elaine.

      Babin testified and denied ever sexually abusing Elaine, characterizing Elaine as

“seriously confused” and positing that Tina’s “perception is just off.” According to

Babin, he would only “caress” and “cuddle” Elaine when putting her to bed at night.

Babin also testified that during the July 2017 visitation, he caught Elaine and her “very

good friend[],” eight-year-old Carl, “spooning each other in front of [Babin’s] recliner

under a blanket.” When Babin “whipped” the blanket off, he saw that Carl’s hand

was down the front of Elaine’s underwear and that Elaine’s shirt was “up around her

chest area.” Babin grabbed Carl away from Elaine, threw Carl into the recliner, and

                                           6
ordered Elaine to go to her room. Babin then found Carl’s mother, who was in the

kitchen, and screamed at her, forcing her and Carl to leave his home. Tina also

testified to the incident with Carl and his mother and remembered Babin’s anger.

      Babin also recounted that Angela had been sending sexually suggestive texts to

him in the days before Elaine’s outcry and had become upset when Babin would not

break up with his girlfriend. Babin believed Angela “blew [the alleged sexual abuse of

Elaine] out of proportion” based on her jealousy.          Although Babin “believe[d]

somebody’s been abusing [Elaine],” he testified it was not him.

      The jury found Babin not guilty of CSA, the April aggravated sexual assaults,

and the April indecency with a child.       The jury found Babin guilty of the July

aggravated sexual assaults and the July indecency with a child. Because Elaine was not

younger than six at the time of the July aggravated-sexual-assault offenses, the jury

found the punishment-enhancement allegation not true. See id. § 22.021(f)(1).

      At punishment, the State “reoffer[ed] all of the evidence offered during the

guilt/innocence phase of the trial.” Babin’s father testified to Babin’s past problems

with marijuana and alcohol but stated that Babin was “an incredible father.” The jury

assessed Babin’s sentence at forty years’ confinement for each aggravated sexual

assault and at twenty years’ confinement for indecency. In the resulting judgments,

the trial court ordered the sentences to run concurrently. See id. § 3.03(b)(2)(A).




                                            7
                                 C. POST-JUDGMENT

      After the jury returned the punishment verdicts, Babin’s attorneys, the

prosecutors, and the trial judge met with three of the jurors at the jurors’ request. The

foreman “expressed that he believed the [CSA] charge was likely true, but that the

evidence [‘unfortunately’] was simply not quite strong enough to convict on that

count.” The foreman continued that had Babin “admitted the acts on or about

July 4th, 2017 and accepted responsibility instead of just denying everything, ‘it would

have significantly reduced [the foreman’s] suspicion of [CSA]’ and that [Babin’s]

punishment would have been much lower.” The other two jurors “nodded their

heads in agreement.” One of Babin’s attorneys made notes of the conversation

immediately after it ended and included the information in an affidavit in support of

Babin’s motion for new trial. In the motion, Babin argued that he was entitled to a

new punishment trial based on jury misconduct—considering the acquitted CSA

offense in assessing punishment.

      Babin also argued in the motion that he was entitled to a new trial on the July

offenses because he was not allowed to introduce evidence that Elaine previously had

made outcries of sexual abuse three times at her daycare and once at school. This

evidence, Babin contended, would have shown Elaine’s bias or motive to lie.

      In an “OFFER OF PROOF” filed the same day as the new-trial motion, Babin

asserted that the following evidence should have been admitted at trial:




                                           8
      1.     [Elaine] made allegations that 3 separate children touched her
             inappropriately at the daycare she attended. This daycare was
             owned and operated by her grandmother.

      2.     [Elaine] was aware that persons accused of touching her
             inappropriately would get in trouble for doing so and that her
             accusations of such conduct could get them in trouble.
             Specifically, [Elaine] informed prosecutors that she notified
             school personnel that a boy touched her at school and that boy
             got in trouble for his behavior.

      3.     This evidence would have coincided with the fact that [Babin] had
             threatened a friend of [Elaine’s] within a week of her outcry and
             was possibly mad or afraid of him[,] presenting a possible motive
             to make a false accusation.

Babin stated that because he was denied the right to introduce the evidence in the first

paragraph, it was “impossible” to introduce the evidence in the second paragraph.

Babin asserted that “the sheer number of purported [prior] victimizations” would

have made Elaine’s testimony against Babin “less reliable.”

      At the hearing on Babin’s new-trial motion, Babin’s attorney argued that the

foreman “admitted he was contemplating these counts of acquittal during his

[punishment] deliberation.” The prosecutor disputed Babin’s attorney’s interpretation

of the foreman’s remarks, positing an alternate reading of the foreman’s statements:

      [The foreman] talked about that he had wanted [Babin] to show more
      remorse or admit more about his conduct in guilt/innocence. What he
      was referring to, not the other [April] acts [of sexual abuse and CSA],
      but that [Babin] blamed - - was blaming everything on the mother. Not
      taking anything into account about [Elaine]. Not anything out about
      these [April] acts [and CSA] that they found him not guilty of. I mean,
      the [foreman] told [the prosecutor that she] didn’t prove that.




                                           9
The other bases for Babin’s new-trial motion and offer of proof were not discussed at

the hearing. The trial court stated that it would rule on the new-trial motion “at a

later date”; however, the motion was deemed denied. See Tex. R. App. P. 21.8(c).

               II. PRIOR ALLEGATIONS OF SEXUAL ABUSE

      Babin contends that the trial court erred by refusing to allow him “to bring in

evidence pertaining to [Babin’s] claims that [Elaine] was touched inappropriately

multiple times at her daycare” and regarding “another outcry” that the State disclosed

during discovery. The “another outcry” apparently refers to the incident Babin raised

in his post-judgment offer of proof—Elaine told “school personnel” that a boy had

touched her at school and the boy got in trouble. 2 We review the exclusion of

evidence regarding a victim’s prior sexual-abuse accusations under an abuse-of-

discretion standard. See Hammer v. State, 296 S.W.3d 555, 561 (Tex. Crim. App. 2009);

Martin v. State, 173 S.W.3d 463, 467–68 (Tex. Crim. App. 2005).

      During Babin’s testimony, the State cross-examined him about the incident

with Carl and Elaine and questioned why Babin did not seek medical attention for

Elaine after seeing Carl’s hand on Elaine’s sexual organ. Outside the presence of the

jury, Babin’s counsel asserted that the State’s cross-examination had opened the door

to evidence of “additional sexual acts with other little boys” at Elaine’s daycare and

school, Rule 412 notwithstanding. See Tex. R. Evid. 412(a) (prohibiting admission of

      2
       As the State points out, the record does not include the State’s disclosures or
discovery produced to Babin.


                                         10
evidence of sexual-assault victim’s past sexual behavior). In an offer of proof, Babin

testified to inappropriate touching at Elaine’s daycare:

      Q.    Were you . . . ever made aware of [Elaine] being inappropriately
      touched at some other point in her life?

             A.     I have been.

             ....

             Q.     . . .[L]ike a couple of years [ago]?

             A.     Yes, sir.

            Q.     . . . What were you told or how were you made aware of
      inappropriate touching . . . of [Elaine]?

            A.     There was a few times that I would pick her up from
      daycare and one of the daycare workers, typically the manager . . ., would
      pull me in her office and tell me a problem she had with [Elaine] at
      daycare that day.

           Q.    Okay. Do you know any specific, and the legal term is
      manner and means, but what are we talking about actually happening?

             A.     Some inappropriate touching of some sort or another.

            Q.    Of [Elaine] being touched inappropriately or [Elaine]
      touching someone else inappropriately?

             A.     Of [Elaine] being touched inappropriately.

             Q.     Okay. Would it have been in her private area or her anal
      area that you were made aware of?

             A.     I honestly never received those kind of details.

            Q.    Okay. My final question is, when you’re being informed by
      personnel at the daycare, were you ever told or was it part of the


                                            11
      protocol that, hey, the authorities needs to be discussed because
      inappropriate touching had occurred?

            A.     No, I was a parent and they talked to me and they talked to
      the other child’s parent as well. And I think it was expected that the
      parents would handle it appropriately.

             Q.      Okay. But to handle it in-house because it was kids on
      kids, correct?

             A.     Correct, yes, sir.

Babin’s counsel argued the evidence was admissible to explain why Babin did not

contact the authorities when he saw Carl and Elaine by the recliner in July 2017. The

trial court excluded Babin’s proffered testimony.

      Babin failed to preserve any error arising from the exclusion of evidence

regarding an incident at Elaine’s school. Babin proffered no evidence at trial of an act

of sexual abuse occurring at Elaine’s school.3 By not informing the trial court of the

substance of this incident, the details of which were not apparent, Babin did not

preserve this claim. See Tex. R. Evid. 103(a)(2). And Babin’s counsel’s statement to

the trial court that the proffered evidence was “a discussion of additional sexual acts

with other little boys . . . in the [State’s] Brady disclosure” was not a reasonably

specific summary for preservation purposes. See Warner v. State, 969 S.W.2d 1, 2 (Tex.

Crim. App. 1998) (per curiam). Although Babin attempted to offer more specific


      3
       Henley testified that Elaine mentioned “some issues she was having at school”
during the sexual-assault exam; however, Henley did not document anything further
about the comment, which she would have if the issues had involved sexual abuse.


                                          12
proof of this incident in a post-trial offer filed twenty-five days after his sentences

were imposed in open court, this offer was untimely. See Solley v. State, No. 14-07-

00803-CR, 2009 WL 396268, at *3 (Tex. App.—Houston [14th Dist.] Feb. 19, 2009,

pet. ref’d) (mem. op., not designated for publication). Accordingly, there is nothing

for this court to review. See, e.g., Lavoie v. State, No. 02-14-00333-CR, 2015 WL
5108854, at *5 (Tex. App.—Fort Worth Aug. 28, 2015, pet. ref’d) (mem. op., not

designated for publication) (“We are not at liberty to judge the propriety or the

potential harm of the trial court’s evidentiary ruling without knowing the content of

the potential testimony.”).

      Regarding the daycare evidence, Babin now argues that it should have been

admitted because it suggested “the repetition of highly unlikely events,” rendering

Elaine’s similar allegations against Babin implausible and likely false—the doctrine of

chances. See De La Paz v. State, 279 S.W.3d 336, 347–48 (Tex. Crim. App. 2009). At

trial, Babin did not argue the doctrine of chances as a basis to admit the daycare

evidence; rather, he asserted that the proffered evidence related to Babin’s (not

Elaine’s) credibility regarding his testimony about Carl and Elaine, implicitly

explaining why Babin did not call the police. See generally Hammer, 296 S.W.3d at 565–

66 (recognizing different theories of admissibility permitting use of prior false

accusations when offered to show witness’s bias or motive). Although Babin argued

in his new-trial motion that the daycare incidents were admissible because they related

to Elaine’s motive or bias, see Tex. R. Evid. 412(b)(2)(C), an argument raised in a

                                          13
motion for new trial is untimely for purposes of informing the trial court of an

asserted admissibility ground. See Torres v. State, 424 S.W.3d 245, 256 (Tex. App.—

Houston [14th Dist.] 2014, pet. ref’d); see also Tex. R. App. P. 33.1(a)(1)(A).

       Babin also seems to assert on appeal that the exclusion of the daycare evidence

violated his constitutional confrontation rights. But he did not raise this argument

until he moved for a directed verdict after the State had rested its case and after Elaine

had testified. This was too late to preserve a confrontation argument for our review.

See Torres, 424 S.W.3d at 255–56.

       Babin relies on admissibility arguments on appeal that were not timely raised to

the trial court and, therefore, failed to preserve any error arising from the exclusion of

the evidence.4 We overrule Babin’s second issue.

                            III. OUTCRY TESTIMONY

       In his third issue, Babin argues that the trial court erred by allowing the

forensic interviewer, Parada, to testify about Elaine’s statements to her because

Angela was the only appropriate outcry witness, rendering Parada’s testimony

       4
        Even if Babin had preserved his arguments, we would conclude that he was
not harmed by the exclusion. See, e.g., Ramos Pabon v. State, No. 02-18-00517-CR, 2019
WL 4122611, at *5 (Tex. App.—Fort Worth Aug. 29, 2019, no pet.) (mem. op., not
designated for publication). The jury heard that shortly before Elaine’s outcry against
Babin, Babin saw Carl with his hand inside Elaine’s underwear, causing Babin to yell
at Carl and his mother and to forcibly eject Elaine’s “very good friend[]” from the
house. Babin also suggested during his testimony that Angela “blew [Elaine’s
accusations against him] out of proportion” after Babin romantically rejected her.
This evidence put the veracity of Elaine’s outcry at issue, but the jury rejected this
theory, at least as to the July allegations.


                                            14
inadmissible hearsay. Before trial, the State notified Babin that it intended to call

Angela and Parada as outcry witnesses. See Tex. Code Crim. Proc. Ann. art. 38.072,

§ 2(b)(1). Babin objected to Parada’s testifying as an outcry witness because Angela

had been the first adult Elaine told about the sexual abuse.         See id. art. 38.072,

§ 2(a)(3). The State argued that Parada was an appropriate outcry witness because

Elaine specifically described the sexual abuse to Parada after only generally alluding to

the abuse with Angela.     The trial court overruled Babin’s objection and allowed

Parada to testify. Parada testified that Elaine stated Babin had penetrated her anus

with his sexual organ and with his finger, penetrated her sexual organ with his finger,

and touched her sexual organ with his sexual organ and with his hand.

      Article 38.072 allows the admission of hearsay outcry statements if certain

requirements are met. Id. art. 38.072, § 2. One of these requirements is that the

designated outcry witness must be the first adult that the victim told about the abuse.
Id. art. 38.072, § 2(a)(3). To be considered the first outcry, the victim’s statements

must be more than a “general allusion of sexual abuse” but, rather, must describe the

specific event in some “discernible manner.” Garcia v. State, 792 S.W.2d 88, 91 (Tex.

Crim. App. 1990); see also West v. State, 121 S.W.3d 95, 104 (Tex. App.—Fort Worth

2003, pet. ref’d) (“[A]n outcry witness is not person-specific, but event-specific.”).

With child victims, this determination is “a difficult one that demands close scrutiny

by the trial judge,” which we review for a clear abuse of discretion.             Garcia,
792 S.W.2d at 91–92.

                                           15
       But even if the trial court abused its discretion here by allowing Parada to

testify, a holding we do not expressly make, we conclude that any error would have to

be disregarded as harmless. See Tex. R. App. P. 44.2(b); West, 121 S.W.3d at 104. In

reviewing nonconstitutional error, we must determine if it affects a substantial right

and is, therefore, reversible. See Tex. R. App. P. 44.2(b). A substantial right is not

affected by the erroneous admission of evidence if the same evidence is admitted

elsewhere without objection. See Crocker v. State, 573 S.W.2d 190, 201 (Tex. Crim.

App. [Panel Op.] 1978); Denton v. State, No. 2-05-044-CR, 2006 WL 2076534, at *8

(Tex. App.—Fort Worth July 27, 2006, pet. ref’d) (mem. op., not designated for

publication) (citing Duncan v. State, 95 S.W.3d 669, 672 (Tex. App.—Houston [1st

Dist.] 2002, pet. ref’d)).

       Elaine testified to some of the July acts of sexual abuse, essentially describing

Babin’s pulling down her underwear, touching her anus with his hand (after spitting

on his hand), touching her anus with his sexual organ, touching her sexual organ with

his sexual organ, and penetrating her anus with his sexual organ. Angela testified that

Elaine said Babin had touched her “private parts” and pressed his sexual organ against

her “bottom,” hurting her. Elaine also told Angela that Babin licked his fingers

before touching her sexual organ. Henley testified to the details of Elaine’s outcry

during the sexual-assault exam and testified to most of the same allegations that

Elaine had told Parada: Babin had touched Elaine’s sexual organ and penetrated her

anus with his sexual organ and with his finger.

                                          16
      In short, the outcry statements included in Parada’s testimony were also

included in Elaine’s, Angela’s, or Henley’s testimony, to which Babin did not object.

Their testimony established the essential elements of the July indecency and

aggravated sexual assaults apart from Parada’s testimony.      See Lamerand v. State,

540 S.W.3d 252, 259–60 (Tex. App.—Houston [1st Dist.] 2018, pet. ref’d); Bersosa v.

State, No. 05-06-00129-CR, 2007 WL 137367, at *2–3 (Tex. App.—Dallas Jan. 22,

2007, no pet.) (not designated for publication). As such, Babin’s substantial rights

were not affected by the admission of Parada’s testimony. See Lamerand, 540 S.W.3d

at 260; Bersosa, 2007 WL 137367, at *2–3; Denton, 2006 WL 2076534, at *8–9; Duncan,
95 S.W.3d at 672. We disregard any error and overrule issue three.

                   IV. JURY MISCONDUCT AT PUNISHMENT

      Babin asserts that he is entitled to a new punishment trial based on the

foreman’s post-verdict assertion that Babin’s failure to take responsibility, thereby

reinforcing the foreman’s “suspicion” that CSA had occurred, resulted in a longer

assessed sentence.    Babin contends that this statement shows that three jurors

considered allegations they had previously found Babin not guilty of, which

constituted jury misconduct and rendered his punishment trial unfair. See Tex. R.

App. P. 21.3(g).

      We review the trial court’s deemed denial of Babin’s new-trial motion based on

jury misconduct for an abuse of discretion. See Burch v. State, 541 S.W.3d 816, 820

(Tex. Crim. App. 2017); Mallet v. State, 9 S.W.3d 856, 868 (Tex. App.—Fort Worth

                                         17
2000, no pet.). Our review is deferential and requires us to view the evidence in the

light most favorable to the trial court’s denial. See Burch, 541 S.W.3d at 820. We may

not substitute our own judgment for the trial court’s and must uphold the ruling if it

could have been based on a reasonable view of the evidence. See id. Any credibility

issues are the sole province of the trial court. See Lewis v. State, 911 S.W.2d 1, 7 (Tex.

Crim. App. 1995). And “[w]here there is conflicting evidence on an issue of fact as to

jury misconduct, the trial judge determines the issue and there is no abuse of

discretion in [denying] the motion for new trial.” Thomas v. State, 699 S.W.2d 845, 854

(Tex. Crim. App. 1985).

      Here, Babin’s counsel recounted the foreman’s comments and concluded that

the foreman impermissibly considered the CSA count when determining Babin’s

sentence.5 But the State argues that Babin’s counsel’s interpretation of the foreman’s

statements was incorrect; the foreman’s statements, as recounted by Babin’s counsel,

merely showed that the foreman justifiably believed a harsher sentence was needed

because Babin refused to take responsibility, blaming everyone but himself for his


      5
          Although we question whether Babin’s counsel can testify to a juror’s post-
verdict statements regarding the jury’s deliberations, see Tex. R. Evid. 606(b)(1), the
State did not object to the admission of counsel’s affidavit at the new-trial hearing.
See, e.g., Orozco v. State, No. 04-09-00456-CR, 2010 WL 3782198, at *6–7 (Tex. App.—
San Antonio Sept. 29, 2010, no pet.) (mem. op., not designated for publication);
Wilson v. State, No. 09-05-232 CR, 2006 WL 800777, at *1–2 (Tex. App.—Beaumont
Mar. 29, 2006, no pet.) (mem. op., not designated for publication). Thus, the affidavit
was before the trial court at the time the motion was deemed denied. See Tex. R.
Evid. 103(a)(1).


                                           18
actions in July 2017. This reasonable view of the foreman’s statements could have

supported the trial court’s conclusion that Babin was not denied a fair punishment

trial. See, e.g., King v. State, No. 13-04-446-CR, 2005 WL 2470525, at *7–8 (Tex.

App.—Corpus Christi–Edinburg Oct. 6, 2005, pet. ref’d) (mem. op., not designated

for publication). Thus, we cannot conclude that the trial court abused its discretion.

See, e.g., Sanchez v. State, No. 13-08-00747-CR, 2010 WL 1407114, at *3 (Tex. App.—

Corpus Christi–Edinburg Apr. 8, 2010, no pet.) (mem. op., not designated for

publication); King, 2005 WL 2470525, at *7–8; Gomez v. State, 991 S.W.2d 870, 873

(Tex. App.—Houston [1st Dist.] 1999, pet. ref’d) (op. on reh’g). We overrule Babin’s

first issue.

                                  V. CONCLUSION

        Babin failed to preserve any error arising from the alleged exclusion of Elaine’s

prior allegations of sexual abuse, occurring at daycare and at school. Regarding the

daycare allegations, Babin failed to timely raise the same admission arguments in the

trial court that he now asserts on appeal. And Babin did not submit evidence of the

school incident in an offer of proof during the trial.

        Further, even if the trial court erred by allowing Parada to testify as an outcry

witness, the sexual-abuse details in her testimony were similar to the details Elaine,

Angela, and Henley testified to without objection. Thus, Babin was not harmed by

any arguable error in admitting Parada’s testimony.




                                            19
      Finally, the trial court could have credited the facts recounted in Babin’s

counsel’s affidavit and concluded that Babin was not denied a fair punishment trial.

This reasonable view of the evidence supports the trial court’s deemed denial and

precludes this court from finding an abuse of discretion. Accordingly, we affirm the

trial court’s judgments. See Tex. R. App. P. 43.2(a).


                                                        /s/ Lee Gabriel

                                                        Lee Gabriel
                                                        Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: September 3, 2020




                                           20